Exhibit 10.15

EXECUTION COPY

THIRD AMENDMENT TO LOAN FUNDING AND SERVICING AGREEMENT

(Kohlberg Capital Funding LLC I)

THIS THIRD AMENDMENT TO LOAN FUNDING AND SERVICING AGREEMENT, dated as of
November 21, 2007 (this “Amendment”), is entered into by and among KOHLBERG
CAPITAL FUNDING LLC I, as the borrower (in such capacity, the “Borrower”),
KOHLBERG CAPITAL CORPORATION, as the servicer (in such capacity, the
“Servicer”), each of the conduit lenders and institutional lenders from time to
time a party hereto (each, a “Lender” and collectively, the “Lenders”), each of
the lender agents from time to time a party hereto (each, a “Lender Agent” and
collectively, the “Lender Agents”), BMO CAPITAL MARKETS CORP., as the agent (in
such capacity, the “Agent”), U.S. BANK NATIONAL ASSOCIATION, as the trustee (in
such capacity, the “Trustee”) and LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank
Portfolio Services), as the backup servicer (in such capacity, the “Backup
Servicer”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Agreement (as defined below).

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Loan Funding and Servicing
Agreement, dated as of February 14, 2007 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”);

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS AND AGREEMENTS.

(a) Section 9.1(m) of the Agreement is hereby amended by deleting the word
“less” and replacing it with the word “greater”.

(b) The parties hereto agree that as of the date hereof the above-referenced
amendment to Section 9.1(m) shall be deemed to be in effect for all purposes
under the Agreement as of February 14, 2007.

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement, the “Loan Funding and Servicing Agreement,”
“hereof,” “herein,” or words of similar effect referring to the Agreement shall
be deemed to mean the Agreement as amended hereby. This



--------------------------------------------------------------------------------

Amendment shall not constitute a novation of the Agreement, but shall constitute
an amendment thereof. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as expressly set forth herein.

SECTION 3. REPRESENTATIONS.

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(ii) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by- laws, or other organizational documents, or (B) any Applicable Law;

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

(iv) this Amendment has been duly executed and delivered by it;

(v) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(vi) it is not in default under the Agreement; and

(vii) there is no Termination Event, Unmatured Termination Event, Servicer
Termination Event or Unmatured Servicer Termination Event.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Agent, and
(ii) delivery of executed signature pages by all parties hereto to the Agent.

SECTION 5. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

- 2 -



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:   KOHLBERG CAPITAL FUNDING LLC I   By:  

/s/ Michael I. Wirth

  Name:   Michael I. Wirth   Title:   Chief Financial Officer   Kohlberg Capital
Funding LLC I   c/o Kohlberg Capital Corporation   295 Madison Avenue, 6th Floor
  New York, New York 10017   Attention: Dayl W. Pearson   Facsimile: (212)
983-7654   Telephone: (212) 455-8366 THE SERVICER:   KOHLBERG CAPITAL
CORPORATION   By:  

/s/ Michael I. Wirth

  Name:   Michael I. Wirth   Title:   Chief Financial Officer   Kohlberg Capital
Corporation   295 Madison Avenue, 6 Floor   New York, New York 10017  
Attention: Dayl W. Pearson   Facsimile: (212) 983-7654   Telephone: (212)
455-8366

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Third Amendment to LFSA



--------------------------------------------------------------------------------

LENDER:   RIVERSIDE FUNDING LLC   By:  

/s/ Jill A. Gordon

  Name:   Jill A. Gordon   Title:   Vice President ACKNOWLEDGED:   DEUTSCHE BANK
AG, NEW YORK BRANCH, as Lender Agent for Riverside Funding LLC   By:  

/s/ Daniel Pietrzak

  Name:   Daniel Pietrzak   Title:   Director   By:  

/s/ Peter Chuang

  Name:   Peter Chuang   Title:   Vice President   Riverside Funding LLC   c/o
Global Securitization Services, LLC   445 Broad Hollow Road, Suite 239  
Melville, NY 11747   Attention: Andrew Stidd   Facsimile No. (212) 302-8767  
Telephone No. (631) 930-7203   with a copy to:   Deutsche Bank Securities Inc.  
60 Wall Street, 19th Floor   New York, New York 10005   Attention: Securitized
Products Group   Facsimile: (212) 797-5150   Telephone: (212) 250-0357

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Third Amendment to LFSA



--------------------------------------------------------------------------------

LENDER:   FAIRWAY FINANCE COMPANY, LLC   By:  

/s/ Philip A. Martone

  Name:   Philip A. Martone   Title:   Vice President   Fairway Finance Company,
LLC   c/o Lord Securities Corporation   48 Wall Street, 27th Floor   New York,
New York 10005   Facsimile No. (212) 346-9012   Telephone No. (212) 346-9000  
with a copy to:   c/o BMO Capital Markets Corp.   115 South LaSalle Street  
13th Floor West   Chicago, Illinois 60603   Attention: Conduit Management Team  
Facsimile: (312) 461-3189   Telephone: (312) 461-5640

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Third Amendment to LFSA



--------------------------------------------------------------------------------

THE AGENT:   BMO CAPITAL MARKETS CORP.   By:  

/s/ Keith Niebrugge

  Name:   Keith Niebrugge   Title:   Managing Director   BMO Capital Markets
Corp.   115 South LaSalle Street   13th Floor West   Chicago, Illinois 60603  
Attention: Conduit Management Team   Facsimile: (312) 461-3189   Telephone:
(312) 461-5640

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Third Amendment to LFSA



--------------------------------------------------------------------------------

THE TRUSTEE:   U.S. BANK, NATIONAL ASSOCIATION   By:  

/s/ Scott T. Holmes

  Name:   Scott T. Holmes   Title:   Assistant Vice President   U.S. Bank,
National Association   Corporate Trust Services – CDO Unit   One Federal Street,
Third Floor   Boston, Massachusetts   Reference: Kohlberg Capital Funding LLC I
  Attention: Scott Holmes   Facsimile: (617) 603-6741 THE BACKUP SERVICER  

LYON FINANCIAL SERVICES, INC.,

d/b/a U.S. Bank Portfolio Services

  By:  

/s/ John Decker

  Name:   John Decker   Title:   Senior Vice President   Lyon Financial
Services, Inc.   d/b/a U.S. Bank Portfolio Services   1310 Madrid, Suite 103  
Marshall, Minnesota 56258   Attention: Joe Andries   Reference: Kohlberg Capital
Funding LLC I

 

Third Amendment to LFSA